DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
	Applicant argues at pages 6-7 in connection with amended claim 1:

    PNG
    media_image1.png
    278
    676
    media_image1.png
    Greyscale

The examiner respectfully disagrees.  Regarding the term “orientation feature”, the specification discloses at paragraph 34:

    PNG
    media_image2.png
    234
    696
    media_image2.png
    Greyscale

An “orientation feature” as claimed therefore has a scope that at least includes a flat surface aligned with the net magnetization of a ferromagnetic segment.  Such a feature is clearly disclosed by Cooley I, as the net magnetization of each of Cooley I’s 1” magnet cubes is through a face of the cube, and sides of each cube aligned with this magnetization serve to fix the orientation of each cube when received into a corresponding fiberglass square tubes (see, e.g., Fig. 7b).  Accordingly, Cooley I discloses ferromagnetic segments, each having a net magnetization in a plane that is
substantially perpendicular to the common longitudinal direction and an orientation feature aligned with the net magnetization, as recited by amended claim 1.  Applicant’s analogous argument advanced in connection with claim 15 at pages 7-8 is similarly unpersuasive.

	Applicant argues at pages 8-9 in connection with amended claim 18:


    PNG
    media_image3.png
    394
    667
    media_image3.png
    Greyscale

The examiner respectfully disagrees.  In response to applicant’s argument that no portion of Wald describes ferromagnetic segments having an orientation feature aligned with the net magnetization, the examiner notes that Figs. 2-3 of Wald explicitly disclose in connection with rod-shaped permanent magnets 30 having a square cross-section an orientation feature aligned with the net magnetization in the form of at least one flat side of each magnet that is aligned in the direction of the net magnetization (Fig. 3) that serves to suitably orient each magnet 30 when received into a corresponding square fiberglass sleeve (paragraphs 29-30).  Moreover, although Wald does not show a figure analogous to that of Fig. 3 with magnet 30 having the circular cross-section disclosed in paragraph 28, it is nonetheless clear in both Cooley I and Wald that the direction of net magnetization of the ferromagnetic segments must be known prior to the construction of the Halbach magnet array so that the ferromagnetic segments may be suitably rotationally oriented to generate the desired magnetic field in the center of the magnet assembly.  The examiner takes Official notice of the fact that providing an orientation feature aligned with the net magnetization, e.g., a label/arrow, on a magnet was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., Chandrana et al., Automatic alignment of multiple magnets into Halbach cylinders, Journal of Magnetism and Magnetic Materials 381, pages 396-400, 2015, e.g., page 397, col. 2, the magnetization direction of each section magnet was identified by drawing an arrow on the magnet from their south to north poles; also see, e.g., page 398, Fig. 2, page 399, Fig. 5.  In the case of cylindrical ferromagnetic segments such as disclosed by Wald, for example, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an orientation feature on the end(s) of the cylindrical ferromagnetic segments, e.g., an arrow drawn with a marker, indicating the magnetization direction of the cylindrical ferromagnetic segments, so that the magnetization directions of the cylindrical ferromagnetic segments can be suitably rotationally oriented in manner analogous to that shown in Fig. 3 of Wald  in order to produce the desired field distribution.  Providing such indicia on Wald’s cylindrical ferromagnetic segments in order to rotationally orient the segments falls well-within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Cooley I and Wald and the scientific and engineering principles applicable to the pertinent art.  The recitation of an orientation feature aligned with the net magnetization therefore does not patentably define over Cooley I in view of Wald.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-submitted Cooley et al., Design of sparse Halbach magnet arrays for portable MRI using a genetic algorithm, IEEE Trans Magn. 54(1), Jan. 2018 (Cooley I).

	Regarding claim 1, Cooley I discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the assembly comprising:
	a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, the plurality of rods including a first rod (Cooley I, e.g., page 16, Fig. 2a, plurality of rods in the form of rungs of layers 2 and 3, with the rungs extending along a common longitudinal direction (x) and positioned to form a bore extending along the common longitudinal direction), the first rod comprising:
		ferromagnetic segments, each having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction and an orientation feature aligned with the net magnetization (Cooley I, e.g., page 16, Fig. 2a, a first rung in layer 2 or 3 comprises ferromagnetic segments in the form of 1” magnet cubes, with each magnet cube having a net magnetization in a plane (yz) that is substantially perpendicular to the common longitudinal direction (x) in order to produce B0 in z direction; see page 15, Fig. 1, which is the principle applied in Fig. 2a using discrete magnets; also see Fig. 5a annotated below showing the first rod; an “orientation feature” as claimed has a scope that at least includes a flat surface aligned with the net magnetization of a ferromagnetic segment; see, e.g., paragraph 34 of specification; such a feature is clearly disclosed by Cooley I, as the net magnetization of each of Cooley I’s 1” magnet cubes is through a face of the cube, and sides of each cube aligned with this magnetization serve to fix the orientation of each cube when received into a corresponding fiberglass square tubes (see, e.g., Fig. 7b)); and
		non-ferromagnetic segments (Cooley I, e.g., page 5, first full paragraph, non-magnetic spacer; also see page 19, Fig. 5, plastic spacers indicated by gaps in rung in layer 3 (outer layer)).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (plastic spacer(s) in gaps)][AltContent: textbox (first rod)] 
    PNG
    media_image4.png
    399
    434
    media_image4.png
    Greyscale

Cooley I, Fig. 5b annotated

	Regarding claim 2, Cooley I discloses wherein the first rod contains a sub-rod consisting of one or more of the non-ferromagnetic segments and each end of the sub-rod is adjacent to one of the ferromagnetic segments (see Cooley I, Fig. 5a as annotated above, sub-rod consisting of one or more of the plastic spacers, with each end of the contiguous set of plastic spacers being adjacent to one of magnet cubes).

	Regarding claim 3, Cooley I discloses wherein the plurality of rods is positioned to provide a substantially homogeneous magnetic field within an imaging region within the bore (see Cooley I as applied above, Cooley I’s arrangement provides a substantially homogeneous magnetic field within an imaging region within the bore; also see Abstract, B0 fields with standard MRI homogeneity levels (e.g., 0.1 ppm over FOV)).

	Regarding claim 7, Cooley I discloses wherein each of the plurality of rods has a same length (Cooley I, see, e.g., Fig. 2a-b; also see Fig. 7).

	Regarding claim 15, Cooley I discloses a method of manufacturing an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the method comprising:
	accessing information specifying segment layouts for each of a plurality of rods including a first layout for a first rod in the plurality of rods, the first layout indicating positions for ferromagnetic segments and non-ferromagnetic segments in the first rod and net magnetization orientations for at least some of the ferromagnetic segments (Cooley I, e.g., pages 4-8, section II, including design using full geometric model (section A) and magnet design optimization (sections B and C); also see Fig. 5 showing chosen distribution for the 1″ cubes for the two magnet design goals; also see annotated Fig. 5a set forth above in connection with claim 1 which indicates positions for ferromagnetic segments and non-ferromagnetic segments in a first rod; also see section A, top of page 5, possible magnet designs are represented by the magnet design vector, M, containing magnet indicator values (0, 1, or 2) for each cube location, with a value of 0 indicating a nonmagnetic spacer, a value of1 indicating a grade N42 magnet (Br = 1.32 T), and a value of 2 indicating a grade N52 magnet (Br = 1.48 T); also see Fig. 5b, optimized design for the monotonic encoding field target, corresponding to design B of Fig. 4, which is the selected design);
	obtaining ferromagnetic segments and non-ferromagnetic segments, the ferromagnetic segments each comprising an orientation feature aligned with a net magnetization direction of each of the ferromagnetic segments (see Cooley I as applied above, obtaining nonmagnetic spacers and cube magnets to construct magnet according to design goal; an “orientation feature” as claimed has a scope that at least includes a flat surface aligned with the net magnetization of a ferromagnetic segment; see, e.g., paragraph 34 of specification; such a feature is clearly disclosed by Cooley I, as the net magnetization of each of Cooley I’s 1” magnet cubes is through a face of the cube, and sides of each cube aligned with this magnetization serve to fix the orientation of each cube when received into a corresponding fiberglass square tubes (see, e.g., Fig. 7b));
	assembling the plurality of rods from the ferromagnetic segments and the non-ferromagnetic segments in accordance with the information specifying segment layouts, the assembling comprising:
		assembling the first rod, using at least some of the ferromagnetic segments and at least some of the non-ferromagnetic segments, in accordance with the first layout by orienting, using the orientation feature, at least some of the ferromagnetic segments in accordance with the net magnetization orientations (Cooley I, e.g., Fig. 7; also see pages 9-10, section B, Figure 7 shows the constructed Halbach magnet designed with a monotonic encoding field target; sides of each cube aligned with cube’s magnetization serve to fix the orientation of each cube when received into a corresponding fiberglass square tubes (see, e.g., Fig. 7b)); and
		assembling the plurality of rods into an arrangement in which the plurality of rods extend along a common longitudinal direction and form a bore extending along the common longitudinal direction (Cooley I, e.g., Fig. 7; also see pages 9-10, section B, Figure 7 shows the constructed Halbach magnet designed with a monotonic encoding field target).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley I.

	Regarding claim 9, Cooley I is not relied upon as explicitly disclosing wherein the assembly weighs less than 120 kg.  Cooley I instead discloses total weight of the constructed magnet is 122 kg (Cooley I, e.g., page 9, last 3 lines).  	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct an assembly that weighs less than 120 kg because applicant has not disclosed that a weight of less than 120 Kg provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Cooley I’s assembly, and applicant’s invention, to perform equally well with either 122 kg assembly weight taught by Cooley I or the claimed less than 120 kg assembly weight because both assemblies would perform the same function produce B0 fields with suitable homogeneity for MRI imaging equally well.

	Regarding claim 11, Cooley I at least suggests a magnetic resonance imaging (MRI) system, comprising: the assembly of claim 1; gradient coils; at least one radio frequency transmit coil; and a power system configured to provide power to the gradient coils and the at least one radio frequency transmit coil (Cooley, e.g., pages 5-6, section B, the first design targets the generation of a traditional homogeneous polarizing field, B0, envisioned for use in a traditional scanner employing switchable gradient coil encoding; also see page 4, section A, increased diameter for the insertion and removal of the RF coils at the superior-end; also see page 12, Conclusion, ample space is allowed for necessary RF coils; the use of switchable gradient coil encoding and RF coils necessarily entails a power system configured to provide power to the gradient coils and the RF coil(s)).

	Regarding claim 14, Cooley I discloses a method, comprising: capturing, using the MRI system of claim 11, at least one magnetic resonance image (see Cooley I as applied to claim 11 above).

Claims 4-6, 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley I in view of US 2014/0111202 to Wald et al. (Wald).

	Regarding claim 4, Cooley I is not relied upon as explicitly disclosing wherein a first of the ferromagnetic segments is cylindrical.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with a first of the ferromagnetic segments being cylindrical (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a circular cross-section corresponds to a cylindrical segment).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cooley such that a first of the ferromagnetic segments is cylindrical for at least the reason that cylindrical ferromagnetic segments are suitable for generating a B0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a first of the ferromagnetic segments is cylindrical does not patentably define over Cooley in view of Wald.

	Regarding claim 5, Cooley I is not relied upon as explicitly disclosing wherein a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a hexagonal cross-section provides a segment shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cooley such that a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction for at least the reason that ferromagnetic segments having a hexagonal cross-section are suitable for generating a B0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a first of the ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction does not patentably define over Cooley in view of Wald.

	Regarding claim 6, Cooley I in view of Wald discloses wherein a net magnetization of the first of the ferromagnetic segments is oriented in a direction substantially perpendicular to the common longitudinal direction at a specified angle to the third flat surface (see Cooley I in view of Wald as applied to claim 5; the magnets of Cooley I, implemented as segments having a hexagonal cross-section, will have a net magnetization in the yz plane that is substantially perpendicular to the x direction; in this combination, the direction of the net magnetization in the yz plane will necessarily be at an angle to one of the flat hexagonal sides of the segment).

	Regarding claim 10, Cooley I is not relied upon as explicitly disclosing wherein the plurality of rods comprises a plurality of at least partially cylindrical rods.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes a plurality of rods extending along a common longitudinal direction and positioned to form a bore extending along the common longitudinal direction, with the plurality of rods including a first rod that includes ferromagnetic segments, with each segment having a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction, and with the plurality of rods incuding a plurality of at least partially cylindrical rods (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a circular cross-section corresponds to a cylindrical segment).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cooley I such that the plurality of rods includes a plurality of at least partially cylindrical rods for at least the reason that cylindrical ferromagnetic segments are suitable for generating a B0 magnetic field in a Halbach array of the type disclosed by Cooley (Wald, e.g., paragraph 28).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the plurality of rods comprises a plurality of at least partially cylindrical rods does not patentably define over Cooley in view of Wald.

	Regarding claim 18, Cooley I discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system, the assembly comprising:
	a non-ferromagnetic frame forming a bore extending along a common longitudinal direction (Cooley I, e.g., Fig. 7, frame formed by ABS rings forming bore along x direction); and
	a plurality of ferromagnetic segments housed within the non-ferromagnetic frame (Cooley I, e.g., Fig. 7, cubic magnets),
	wherein at least some of the plurality of ferromagnetic segments have a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction (Cooley I, e.g., Fig. 7, also see Fig. 1 illustrating principle of a dipolar Halbach cylinder; the cubic magnets of Fig. 7 (which are discrete magnets mimicking the dipolar pattern of Fig. 1) have a net magnetization in the yz plane that is substantially perpendicular to the x direction).

	Cooley I is not relied upon as explicitly disclosing that the plurality of ferromagnetic segments are a plurality of at least partially cylindrical ferromagnetic segments.  In closely related art, Wald discloses an assembly for providing a B0 magnetic field for a magnetic resonance imaging (MRI) system that includes
a non-ferromagnetic frame forming a bore extending along a common longitudinal direction, with a plurality of at least partially cylindrical ferromagnetic segments housed within the non-ferromagnetic frame (Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a circular cross-section and a hexagonal cross-section each correspond to an at least partially cylindrical segment).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Cooley I such that the plurality of ferromagnetic segments are a plurality of at least partially cylindrical ferromagnetic segments for at least the reason that cylindrical ferromagnetic segments are suitable for generating a B0 magnetic field in a Halbach array of the type disclosed by Cooley I (Wald, e.g., paragraph 30).

	Additionally or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the plurality of ferromagnetic segments are a plurality of at least partially cylindrical ferromagnetic segments does not patentably define over Cooley I in view of Wald.

	Cooley I in view of Wald as applied above is not relied upon as explicitly disclosing wherein at least some of the plurality of at least partially cylindrical ferromagnetic segments have a net magnetization in a plane that is substantially perpendicular to the common longitudinal direction and an orientation feature aligned with the net magnetization.  It is nonetheless clear in both Cooley I and Wald that the direction of net magnetization of the ferromagnetic segments must be known prior to the construction of the Halbach magnet array so that the ferromagnetic segments may be suitably rotationally oriented generate the desired magnetic field in the center of the magnet assembly.  The examiner takes Official notice of the fact that providing an orientation feature aligned with the net magnetization, e.g., a label/arrow, on a magnet was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., Chandrana et al., Automatic alignment of multiple magnets into Halbach cylinders, Journal of Magnetism and Magnetic Materials 381, pages 396-400, 2015, e.g., page 397, col. 2, the magnetization direction of each section magnet was identified by drawing an arrow on the magnet from their south to north poles; also see, e.g., page 398, Fig. 2, page 399, Fig. 5.  In the case of cylindrical ferromagnetic segments such as disclosed by Wald, for example, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an orientation feature on the end(s) of the cylindrical ferromagnetic segments, e.g., an arrow drawn with a marker, indicating the magnetization direction of the cylindrical ferromagnetic segments, so that the magnetization directions of the cylindrical ferromagnetic segments can be suitably rotationally oriented in manner analogous to that shown in Fig. 3 of Wald  in order to produce the desired field distribution.  Providing such indicia on Wald’s cylindrical ferromagnetic segments in order to rotationally orient the segments falls well-within the inferences and creative steps that a person of ordinary skill in the art would employ in light of the teachings of Cooley I and Wald and the scientific and engineering principles applicable to the pertinent art.  The recitation of an orientation feature aligned with the net magnetization in claim 18 therefore does not patentably define over Cooley I in view of Wald.

	Regarding claim 19, Cooley I in view of Wald discloses wherein the non-ferromagnetic frame comprises a plurality of non-ferromagnetic sheets comprising slots configured to house segments of the plurality of at least partially cylindrical ferromagnetic segments (Cooley I, e.g., Fig. 7, frame formed by ABS rings forming bore along x direction; ABS rings are regarded as sheet-like and define slots that hold fiberglass square tubes which in turn hold the cubic magnets).

	Regarding claim 20, Cooley I in view of Wald discloses wherein a first of the plurality of at least partially cylindrical ferromagnetic segments is shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction (see Cooley I in view of Wald as applied to claim 18, Wald, e.g., Figs. 1-7 and paragraphs 23-30; see paragraph 28 in particular, the cross-section of the permanent magnets 30 may be a square, rectangle, circle, hexagon, or the like; the examiner notes that a hexagonal cross-section provides a segment shaped as a truncated cylinder having a first flat surface and a second flat surface opposing the first flat surface along the common longitudinal direction and a third flat surface extending from the first flat surface to the second flat surface along the common longitudinal direction), wherein a net magnetization of the first of the plurality of at least partially cylindrical ferromagnetic segments is oriented in a direction substantially perpendicular to the common longitudinal direction at a specified angle to the third flat surface (see Cooley I in view of Wald as applied above; the magnets of Cooley I, implemented as segments having a hexagonal cross-section, will have a net magnetization in the yz plane that is substantially perpendicular to the x direction; in this combination, the direction of the net magnetization in the yz plane will necessarily be at an angle to one of the flat hexagonal sides of the segment).

Allowable Subject Matter
Claims 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 would be allowable by virtue of its dependence from claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863